Citation Nr: 0516887	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-11 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to February 20, 1996 
for a grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The veteran's claim was previously before the Board, and in a 
September 2003 remand it was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

The Board notes that the veteran requested a videoconference 
hearing in June 2000.  In April 2001, he withdrew his request 
for a hearing before a Member of the Board.  There are no 
other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for bilateral hearing loss in a VA Form 
21-526 (Veteran's Application for Compensation or Pension) 
received at the RO on February 20, 1996.  

2.  A Board decision dated in January 1998 granted service 
connection for bilateral hearing loss and a January 1998 
rating decision assigned a 20 percent evaluation effective 
February 20, 1996.






CONCLUSION OF LAW

The requirements for an effective date prior to February 20, 
1996 for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2000 statement of the case and a 
supplemental statements of the case issued in February 2001 
and February 2005, the RO notified the veteran of regulations 
pertinent to earlier effective date claims, informed him of 
the reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In an April 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment and examination reports records.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the April 2000 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until April 2004.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in April 2004 was not 
given prior to the April 2000 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
February 2005 supplemental statement of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.

The veteran is seeking entitlement to an earlier effective 
date for a grant of service connection for bilateral hearing 
loss.  He contends that he filed a claim of entitlement to 
service connection for bilateral hearing loss in 1975.  He 
further asserts that he underwent an audiological examination 
at the VA Medical Center (VAMC) in Biloxi, Mississippi at 
that time.  He maintains that his service-connected bilateral 
hearing loss should be effective from that date.  

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  However, if the claim is received within one 
year after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the veteran's 
original claim of entitlement to service connection for 
bilateral hearing loss was received at the RO on February 20, 
1996.  In January 1998 Board and rating decisions, service 
connection was granted and a 20 percent disability rating was 
assigned, effective February 20, 1996.

At his October 2000 personal hearing, the veteran testified 
that he filed a claim of entitlement to service connection 
for bilateral hearing loss in 1975 and underwent an 
audiological examination at the VAMC in Biloxi, Mississippi 
at the request of the Montgomery VARO.  He maintained that he 
went to the county courthouse in Mobile, Alabama, to file his 
service connection claim with the Alabama Department of 
Veterans Affairs which was then sent to the VARO in 
Montgomery, Alabama.  He reported that he did not recall 
whether he filled out the paperwork or whether someone else 
filled out the forms for him, but he asserted that he did 
file a service connection claim in 1975.  He further stated 
that he was sent for an audiological examination at the VAMC 
in Biloxi, at which time he was informed that he was not 
service connected for bilateral hearing loss.  

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board finds that 
February 20, 1996 is the correct date for the grant of 
service connection for bilateral hearing loss.  While the 
veteran has alleged that he is entitled to an earlier 
effective date for his award of service connection because he 
filed a service connection claim and underwent an 
audiological examination in 1975, there is no evidence of 
record that the veteran filed a claim or underwent an 
examination.  In this regard, at his October 2000 personal 
hearing, the veteran admitted that he has no documentation of 
his filed claim for benefits or of the audiological 
examination that was conducted.  The Board also notes that a 
search of outpatient treatment records at Biloxi VAMC showed 
no records pertaining to the veteran in the 1970s.  

The Board thus finds that the objective evidence of record 
fails to establish that the veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss 
that was received at VA at any time prior to February 20, 
1996.  Accordingly, an earlier effective date for a grant of 
service connection for bilateral hearing loss may not be 
assigned and the veteran's claim for that benefit must 
therefore be denied.


ORDER

An effective date prior to February 20, 1996, for a grant of 
service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


